                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

RICO TILLMAN,                                         )
                                                      )
                      Plaintiff,                      )       Case No. 16 C 4242
                                                      )
       v.                                             )
                                                      )       Judge Robert W. Gettleman
THE HERTZ CORPORATION, d/b/a                          )
HERTZ RENT-A-CAR,                                     )
                                                      )
                      Defendant.                      )

                      MEMORANDUM OPINION AND ORDER

       Plaintiff Rico Tillman has filed a putative class action amended complaint against

defendant The Hertz Corporation, alleging that defendant violated the Telephone Consumer

Protection Act (“TCPA”), 47 U.S.C. § 227(b), by placing unsolicited automated calls to a cellular

telephone used by plaintiff. On August 29, 2018, the court denied defendant’s motion for

summary judgment. Tillman v. Hertz Corp., 2018 WL 4144674 (N.D. Ill. Aug. 29, 2018)

(“Tillman 1”). Defendant has moved to strike (Doc. 76) plaintiff’s class allegations contained in

the amended complaint which, for the reasons discussed below, the court grants.

       The facts alleged in this case are stated in detail in Tillman 1. Briefly, plaintiff’s mother,

Judy Sanders, rented a car from defendant and failed to return it when due. There are many

contested facts, including what type of rental agreement Sanders signed when renting the car,

whether the agreement contained language permitting defendant to call any telephone number

listed by the renter, and whether the telephone number Sanders listed – including Sanders’ primary

number and the “6075” number used by plaintiff – were for “alternate” or “emergency” purposes.

Other contested facts are discussed below. Although Sanders was the subscriber of the 6075

number, defendants do not contest that plaintiff was the number’s customary user.
       When the car rented by Sanders was not returned to defendant on time, defendant made

multiple calls to both numbers listed by Sanders, which plaintiff claims were “robocalls”

prohibited by the TCPA. Plaintiff also claims that he directed defendant to stop calling the 6075

number and to remove it from defendant’s database. Defendant denies that plaintiff made these

requests, but accepted the allegation as true for purposes of the summary judgment motion. The

calls stopped only when Sanders finally returned the rental car to defendant.

       In denying defendant’s summary judgment motion, and taking plaintiff’s version of the

facts as true, the court found that plaintiff’s revocation of the consent allegedly given by Sanders

was reasonable, but noted: “This opinion demonstrates the highly unlikely certification of any

plaintiff class under Fed. R. Civ. P. 23, due to the obvious predominance of individual facts

concerning consent and revocation thereof.” Tillman 1, 2018 WL 4144674 at *3 n.5.

       Apparently in light of that observation by the court, plaintiff sought and was given leave to

file an amended complaint, in which he revised the definition of the putative class as:

       All noncustomers whose cellphone Hertz or some other vender on its behalf called
       on or after April 12, 2012, using a prerecorded voice and/or dialing equipment of
       the type used to call plaintiff, where such call was placed after a request to stop
       calling that phone number.

       By altering the definition of the class as stated above, plaintiff claims that the individual

issues identified by the court as precluding class certification have been rectified. The court

disagrees.

       A motion to strike class allegations is analyzed under Fed. R. Civ. P. 23. See Buonomo v.

Optimum Outcomes, Inc., 301 F.R.D. 292, 295 (N.D. Ill. 2014). The standard for evaluating

whether class allegations should be stricken is the same as for class certification, and the burden is




                                                  2
on plaintiff to demonstrate that class certification is appropriate. Valentine v. WideOpen West

Finance, LLC, 288 F.R.D. 407, 414 (N.D. Ill. 2012).

       Whether class certification is appropriate requires a two-step analysis. First, plaintiff

must satisfy all four requirements of Rule 23(a): (1) numerosity; (2) commonality; (3) typicality;

and (4) adequacy of representation. Harriston v. Chicago Tribune Co., 992 F.2d 697, 703 (7th Cir.

1993). Second, plaintiff must satisfy one of the conditions of Rule 23(b). In this case, plaintiff

relies on Rule 23(b)(3), which requires him to show that “the questions of law or fact common to

class members predominate over any questions affecting only individual members, and that a class

action is superior to other available methods for fairly and efficiently adjudicating the

controversy.” Fed. R. Civ. P. 23(b)(3).

       Numerous contested facts peculiar to this case destroy any notion of adequacy and

typicality. Those contested facts include the type of contract executed by Sanders (and thus the

type of consent she gave), the type of calls defendant made to the 6075 number (whether they used

a prerecorded voice or instead were live calls to determine where the car rented by Sanders was

and to avoid having to report it as stolen), and whether and how plaintiff “revoked” the consent

given by his mother (which was conceded by defendant only for purposes of the motion for

summary judgment).1 These contested facts raise unique defenses peculiar to plaintiff’s case,

thus making him an atypical and inadequate class representative.

       The lack of predominance of common questions of fact is yet another reason to grant

defendant’s motion. The putative class includes all noncustomers that defendant called “after a

1
  In Tillman 1, the court stated that “plaintiff’s revocation of consent to the call number was
reasonable . . . .” Tillman 1, 2018 WL 4144674 at *3. The court’s statement was based on facts
assumed only for purposes of defendant’s summary judgment motion, facts that are hotly
contested for purposes of trial.

                                                  3
request to stop calling [the noncustomer’s] phone number.” Whether a “request to stop calling”

was made is a question of fact that will need to be litigated with respect to each member of the

class. Common questions of fact thus would not “predominate over any questions affecting only

individual members,” Fed. R. Civ. P. 23(b)(3), and the necessity of conducting mini-trials for each

class member destroys any notion that a class action is superior to other available methods for

efficiently resolving the controversy. Id. As defendant correctly points out, plaintiff has cited no

case in this district certifying a “revocation class” like that proposed by plaintiff, nor any case

denying a motion to strike such a class.

       For these reasons, the court grants defendant’s motion (Doc. 76) to strike plaintiff’s class

allegations. This matter is set for a status report on plaintiff’s remaining individual claim on

July 30, 2019, at 9:00 a.m.

ENTER:         July 18, 2019


                                               __________________________________________
                                               Robert W. Gettleman
                                               United States District Judge




                                                  4
